                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL LEE GORDON,                     :

              Plaintiff                 :
                                            CIVIL ACTION NO. 3:19-626
      v.                                :
                                                 (Judge Mannion)
BUEBENDORF, SIS, et al.,                :

              Defendants                :

                                    ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

      1.      Defendants’ motion to remove Plaintiff’s in forma
              pauperis status (Doc. 48) is GRANTED.
      2.      The Court’s Order dated July 31, 2019, granting
              Plaintiff’s Application to Proceed In Forma Pauperis
              (Doc. 38) is VACATED.
      3.      Plaintiff’s Application to Proceed in forma
              pauperis,(Doc. 29) is DENIED. The Clerk of Court is
              to cease the withdrawal of any funds from Plaintiff's
              inmate account. If any monies have been withdrawn
              in payment toward the filing fee in said action, they
              are to be refunded to Plaintiff.
      4.      Plaintiff shall pay the full filing fee of $400, which
              represents a statutory filing fee in the amount of
              $350.00 and a $50.00 Administrative Fee1 on or


      1
         As of May 1, 2013, plaintiffs who submit the $350.00 statutory filing fee
in full will also be assessed a $50.00 administrative fee. The $50.00 filing fee
does not apply to persons granted in forma pauperis status under 28 U.S.C.
§1915. Therefore, if an in forma pauperis status is granted, the plaintiff will be
                  before December 6, 2019.
          5.      The failure to timely pay the full filing fee shall result
                  in the dismissal of the above captioned action without
                  further notice for want of prosecution.
          6.      Defendants may file a responsive pleading within
                  thirty (30) days of Plaintiff’s payment of the filing fee
                  in full.
          7.      The Clerk of Court shall not accept for filing any
                  motions in this civil action until the full $400.00 filing
                  fee is paid.
          8.      All pending motions in this matter are DENIED
                  WITHOUT PREJUDICE to renewal upon Plaintiff’s
                  payment of the filing fee.
          9.      Defendant’s motion to stay the case pending
                  disposition of their motion to remove Plaintiff’s in
                  forma pauperis status (Doc. 50) is DISMISSED as
                  moot.


                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

Dated: November 8, 2019
19-626-01-ORDER




responsible to pay $350.00. However, if an in forma pauperis status is denied,
the plaintiff will be required to pay $400.00.
